SUMMARY ORDER
THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, Foley Square, in the City of New York, on the 26th day of June, Two thousand and three.
*76UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Plaintiff-appellant Jasmin Rzayeva (“Rzayeva”), also known as Zhasmen Georgievna Rzayeva, filed a 42 U.S.C. § 1983 complaint and an amended complaint in district court against the defendants-appellees and alleged violations of the First, Fourth, and Fourteenth Amendments and state law claims of intentional and negligent infliction of emotional distress.
The 2000 and 2001 district court orders granting in part the defendants-appellees’ motion for summary judgment and supplemental motion for summary judgment, respectively, are affirmed largely for the reasons stated by the district court. See Byrnie v. Town of Cromwell, Bd. of Educ., 243 F.3d 93, 101 (2d Cir.2001) (this Court reviews de novo orders granting summary judgment and considers “whether genuine disputes over material fact exist between the parties which should properly be submitted to a jury or whether, where no issues of material fact are found, the moving party is entitled to 1 judgment as a matter of law”). The 2002 order dismissing the remaining claim against defendantappellee Edward Foster is affirmed, as the district court did not abuse its discretion in dismissing this action after Rzayeva left the courtroom during cross examination. See Fed.R.Civ.P. 41(b) (allowing a district court to dismiss a case for failure to prosecute or comply with a district court order); Spencer v. Doe, 139 F.3d 107, 112-13 (2d Cir.1998) (this Court reviews a dismissal pursuant to Fed.R.Civ.P. 41(b) for an abuse of discretion).
Rzayeva may not argue for the first time on appeal that Foster violated the procedures set forth in Conn. GemStat. § 17a-505 and that Foster’s supervisor should be held responsible for Foster’s actions. See Singleton v. Wulff, 428 U.S. 106, 120-21, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976). In addition, the district court did not erroneously deny Rzayeva’s motion for appointment of counsel. A thorough review of the record provides no support for Rzayeva’s contention that the district court was biased.
The district court judgment is hereby affirmed and all pending motions in this Court are denied as moot.